          Case 2:20-cv-00413-RJC Document 17 Filed 03/08/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


SARAH J. MILLER,                                       )
                                                       )
                 Plaintiff,                            )
                                                       )   2:20-cv-00413-RJC
        vs.                                            )
                                                       )
M.H. MALUEG TRUCKING, CO., LLC.,                       )
                                                       )
                 Defendant.                            )



                                 MEMORANDUM OPINION

Robert J. Colville, United States District Judge

        Before the Court is the partial Motion to Dismiss (ECF No. 9) filed by M.H. Malueg

Trucking Co., LLC (“M.H. Malueg” or “Defendant”). Defendant seeks dismissal of Count II of

the Complaint (ECF No. 1-2, hereinafter “Compl.”) pursuant to Federal Rule of Civil Procedure

12(b)(6). Defendant’s Motion has been fully briefed and is ripe for disposition.

   I.         Factual Background & Procedural History

        This matter was removed from the Court of Common Pleas of Clarion County,

Pennsylvania to this Court on March 24, 2020. 28 U.S.C. § 1441; 28 U.S.C. § 1332. The

Complaint originally named two parties: MH Mulueg Trucking and Dazhong Zhuang and

asserts claims sounding in negligence relative to an automobile accident that occurred on or

about January 16, 2018, on Interstate 80 in Beaver Township, Clarion County, Pennsylvania,

when Plaintiff’s car was rear-ended by the tractor trailer driven by Zhuang. (Compl. at ¶¶ 3, 5,

7). On March 20, 2020, Plaintiff filed a Motion to Amend Caption to remove Defendant

Dazhong Zhuang from the case and to correct the name of Defendant M.H. Malueg Trucking to



                                                   1
            Case 2:20-cv-00413-RJC Document 17 Filed 03/08/21 Page 2 of 6




M.H. Malueg Trucking Co., LLC (“Malueg”). (ECF No. 1-2 at 17-21). The Parties filed a

Stipulation in the Court of Common Pleas of Clarion County agreeing that Defendant Zhuang

was the agent of Defendant M.H. Malueg. (ECF No. 1-2 at 37-40). The Caption was amended by

this Court today, March 8, 2021. (ECF No. 16).

          Plaintiff resides in Allegheny County Pennsylvania. (Compl. at ¶ 1). M.H. Malueg is a

Wisconsin company. (Compl. at ¶ 3). Plaintiff seeks an award of damages including medical

expenses relative to injuries she allegedly sustained in the accident, some or all of which she

alleges may be permanent in nature. (Compl. at ¶¶ 13, 14). Plaintiff also seeks to recover loss of

earnings and future earning capacity. (Compl. at ¶ 15). Plaintiff alleges that she has suffered

severe physical pain, mental anguish, humiliation, and loss of enjoyment of life’s pleasures, and

that she will continue to suffer the same for an indefinite period of time into the future. (Compl.

at 16).

          Count I alleges M.H. Maleug was vicariously liable for the negligence of Zhuang. Count

II, which Defendant seeks to dismiss, alleges M.H. Maleug was negligent in hiring, training,

monitoring, and supervising Zhuang, negligent in its failure to ensure Department of

Transportation regulations were followed, and negligent in its failure to maintain a proper

driving safety program for its drivers. (Compl. at ¶ 26).

    II.      Legal Standard

          A motion to dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the

legal sufficiency of the complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). In

deciding a motion to dismiss, the court is not opining on whether the plaintiff will likely prevail

on the merits; rather, when considering a motion to dismiss, the court accepts as true all well-

pled factual allegations in the complaint and views them in a light most favorable to the plaintiff.



                                                  2
          Case 2:20-cv-00413-RJC Document 17 Filed 03/08/21 Page 3 of 6




U.S. Express Lines Ltd. v. Higgins, 281 F.3d 383, 388 (3d Cir. 2002). While a complaint does

not need detailed factual allegations to survive a Rule 12(b)(6) motion to dismiss, a complaint

must provide more than labels and conclusions. Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). A “formulaic recitation of the elements of a cause of action will not do.” Id. (citing

Papasan v. Allain, 478 U.S. 265, 286 (1986)).

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678 (citing Twombly, 550 U.S. at 556). The Supreme Court of the United States has explained:

        The plausibility standard is not akin to a “probability requirement,” but it asks for
        more than a sheer possibility that a defendant has acted unlawfully. Where a
        complaint pleads facts that are “merely consistent with” a defendant’s liability, it
        “stops short of the line between possibility and plausibility of ‘entitlement to
        relief.’”

Id. (quoting Twombly, 550 U.S. at 556) (internal citations omitted).

        III. Discussion

        Defendant argues Count II should be dismissed because the parties have stipulated that

on the day of the accident the driver, Zhuang, was M.H. Malueg’s agent acting within the course

and scope of his employment. Under certain case law, such claims of direct corporate

negligence are subject to dismissal when agency is admitted and plaintiff has not pled a basis for

punitive damages. Collins v. Tate, No. 2:17-CV-00318-MJH, 2019 WL 3817570, at *5 (W.D.

Pa. Aug. 14, 2019).




                                                   3
          Case 2:20-cv-00413-RJC Document 17 Filed 03/08/21 Page 4 of 6




       In Sterner v. Titus Transportation, a case involving an accident where one tractor trailer

hit another, the court held “a plaintiff cannot pursue a claim against an employer for negligent

entrustment, hiring, supervision, or training when the employer admits that its employee was

acting within the scope of employment when the accident occurred.” Sterner v. Titus

Transportation, 2013 WL 6506591, at *4 (M.D. Pa. 2013) (quoting Peterson v. Johnson, No. 11

CV804, 2013 WL 5408532 at *1 (D. Utah Sept 25, 2013)). Pennsylvania District Courts have

held that where an employer admits vicarious liability, direct negligence claims against the

employer are generally dismissed. See Sterner, 2013 WL 6506591, at *4 (M.D. Pa. 2013);

Calhoun v. Van Loon, 2014 WL 3428876 at *4 (M.D. Pa. Oct. 27, 2016) (noting that federal

district courts in Pennsylvania have nearly unanimously applied the standard set forth in

Sterner); Testa v. Senn Freight Lines, Inc., 2016 WL 465459 (E.D. Pa. Dec. 12, 2013) (granting

summary judgment on the claim of negligent hiring, training, supervision or retention of a

tractor-trailer employer because it “becomes unnecessary, irrelevant, and prejudicial if the

employer has already admitted vicarious liability under respondeat superior.”); Allen v. Fletcher,

2009 WL 1542767 (M.D. Pa. 2009) (granting summary judgment for a claim of negligent hiring

on part of a tractor-trailer employer, because “[a]s a general rule, courts have dismissed claims

for negligent supervision and negligent hiring when a supervisor defendant concedes an agency

relationship with the codefendant ...”); Holben v. Midwest Emery Freight System, Inc., 525 F.

Supp. 1224, 1224-1225 (W.D. Pa. 1981) (holding that with a negligence claim against a trucking

company, “[n]othing can be gained from when the defendant employer has admitted the agency

of the driver, and to permit the action to proceed ... would allow the introduction of evidence of

prior accidents of the driver, highly prejudicial, irrelevant and inadmissible ....”). Further, a

Plaintiff may not bring a direct negligence claim, against an employer, where Plaintiff does not



                                                   4
          Case 2:20-cv-00413-RJC Document 17 Filed 03/08/21 Page 5 of 6




have a viable claim for punitive damages against the supervisor/employer defendant. Sterner,

2013 WL 6506591, at *4 (M.D. Pa. 2013); Fortunato v. May, No. 04–1140, 2009 WL 703393, at

*5 (W.D. Pa. Mar.16, 2009) (Conti, J.) (“In this case, plaintiff did not assert a claim for punitive

damages against the supervisor defendants, and the court will dismiss the negligent supervision

and negligent entrustment claims.”)

       In response to Defendant’s arguments, Plaintiff argues that the cases relied upon by

Defendant, namely Allen and Testa, involved a decision on a motion for summary judgment,

rather than a motion to dismiss, and that, in the absence of discovery, those decisions do not

apply. Plaintiff further argues:

               Plaintiff did not at the time of filing her Complaint have the opportunity to
       find out all requisite evidence to support a well-founded, good faith claim for
       punitive damages, she did not do so. Plaintiff wished to avoid submitting what
       might turn out to be a groundless request for punitive damages where it was
       unclear that the claim would be appropriate. However, it is likely that, in the
       course of discovery, Plaintiff will learn that the customs and corporate practices
       of Defendants, including violations of Department of Transportation regulations,
       are so egregious as to merit punitive damages. Plaintiff would, at that
       juncture, request leave of this Court to amend the Complaint to include a claim
       for such damages.


(ECF No. 14 at 8). Thus, Plaintiff admits she has not pled facts sufficient to support a claim for

punitive damages. Nor does she cite to any legal authority to support the argument that

corporate negligence claims in commercial vehicle negligence actions can only be decided at

summary judgment. Notably, the court in Sterner rejected Plaintiff’s argument:

                Plaintiffs suggest that the decisions in Allen, Achey, and Fortunato are
       inapplicable here because those cases all resolved post-discovery motions for
       summary judgment. Plaintiffs’ argument is unavailing. While those decisions all
       addressed the viability of the plaintiffs’ direct negligence claims at summary
       judgment, it is irrelevant that Defendants' motion in this case was filed before the
       completion of discovery. What is significant about Allen, Achey, and Fortunato is
       not that those cases were decided after the parties engaged in discovery. Rather, it
       is that those decisions applied the majority rule and its well-recognized exception

                                                  5
            Case 2:20-cv-00413-RJC Document 17 Filed 03/08/21 Page 6 of 6




          for cases involving claims for punitive damages. And, in applying this rule and
          exception, once the employer/supervisor defendants admitted an agency
          relationship and no claims for punitive damages remained in the action (either
          because they were not alleged or since the supervisor/employer defendants were
          entitled to summary judgment on the punitive damages claims), the plaintiffs in
          those cases could no longer proceed with the direct negligence claims against the
          employer/supervisor defendants.

Sterner, 2013 WL 6506591, at *5 (emphasis added).

          Here, Plaintiff has not claimed punitive damages, nor does she named any allegations that

could serve as the predicate for punitive damages; and therefore, she may not pursue a direct

negligence claim against M.H. Mulueg. Accordingly, Count II will be dismissed.

   III.      Conclusion

          For the reasons discussed above, the Court will grant the motion and Count II will be

dismissed. An appropriate Order of Court follows.



                                                              BY THE COURT:

                                                              s/Robert J. Colville_______
                                                              Robert J. Colville
                                                              United States District Judge

DATED: March 8, 2021

cc/ecf: All counsel of record




                                                  6
